       Case 3:15-cr-08126-GMS Document 81 Filed 01/27/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-15-08126-001-PCT-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Lee Bighorse Reed,
13                  Defendant.
14
15
16         Before the Court is Defendant Lee Bighorse Reed’s (“Defendant”) letter requesting

17   a reduction in sentence, which the court construes as a motion for compassionate release
18   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 78.) For the reasons stated below, the

19   Motion is denied.

20                                       BACKGROUND
21         On November 23, 2015, Defendant pled guilty to Assault Resulting in Serious
22   Bodily Injury in violation of 18 U.S.C. §§ 1153, 113(a)(6) and 2. (Doc. 64 at 1.) He was

23   sentenced to 84 months in prison followed by three years of supervised release. (Doc. 65.)

24   Defendant is presently in federal custody with a projected release date of October 7, 2021.

25   (Doc. 78.) He filed the instant motion for compassionate release on December 14, 2020.

26   Id.
27
28
         Case 3:15-cr-08126-GMS Document 81 Filed 01/27/21 Page 2 of 4



 1                                            DISCUSSION
 2        I.      Legal Standard
 3             Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
 4   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
 5   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
 6   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
 7   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
 8
               (A) the court, upon motion of the Director of the [BOP], or upon motion of
 9             the defendant after the defendant has fully exhausted all administrative rights
               to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
10
               or the lapse of 30 days from the receipt of such a request by the warden of
11             the defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment ... after considering the factors set forth in section 3553(a) to
12
               the extent that they are applicable, if it finds that –
13
               (i) extraordinary and compelling reasons warrant such a reduction . . . and
14             that such a reduction is consistent with applicable policy statements issued
15             by the Sentencing Commission.
16   18 U.S.C. § 3582(c).
17             Although § 3582(c) does not define “extraordinary and compelling reasons,” the
18   Sentencing Commission has identified four categories that may qualify: serious medical
19   conditions, advanced age, family circumstances, and a catch-all “other reasons.” U.S.S.G.
20   § 1B1.13, application note 1(A)-(D); see United States v. Esparza, No. 17-CR-1101-JAH,
21   2020 WL 2838732, at *2 (S.D. Cal. June 1, 2020).1 Specifically, the Commission
22   contemplated a medical condition from which the defendant is not expected to recover—
23   one that “substantially diminishes the ability of the defendant to provide self care within
24   the environment of a correctional facility.” U.S.S.G. § 1B1.13, application note 1(A)
25
26   1
       Though, by its terms, the current policy statement applies to motions for compassionate
     release filed by the BOP Director, it does provide helpful guidance given the commission
27   has not amended the statement since the FSA was enacted or adopted a new policy
     statement applicable to motions filed by defendants. U.S.S.G. § 1B1.13; see United States
28   v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019) (citing United States v. Gross, No.
     2:04-CR-32-RMP, 2019 WL 2437463, at *2 (E.D. Wash. June 11, 2019)).

                                                    -2-
       Case 3:15-cr-08126-GMS Document 81 Filed 01/27/21 Page 3 of 4



 1   (providing as examples terminal illness, deteriorating physical or mental health, and serious
 2   cognitive impairment). The Commission also specified that family circumstances may
 3   warrant compassionate release where a defendant is the only potential source of necessary
 4   care, citing the “death or incapacitation of the caregiver of the defendant’s minor child” or
 5   the “incapacitation of the defendant’s spouse or registered partner when the defendant
 6   would be the only available caregiver for the spouse or registered partner.” U.S.S.G.
 7   § 1B1.13, application note 1(C).
 8         II.      Analysis
 9               Defendant seeks release so that he may spend time with his family during the
10   COVID-19 pandemic. However, he articulates no circumstances demonstrating his family
11   has an extraordinary and compelling need for his care. The fact that two of his family
12   members have contracted COVID-19 does not demonstrate that they are unable to provide
13   care for themselves absent Defendant’s aid. Moreover, Defendant has articulated no
14   medical basis for his requested release, and Courts have found that the mere existence of
15   COVID-19 does not justify compassionate release. See United States v. Atari, No.
16   2:17-CR-00232-JAM, 2020 WL 2615030, at *2 (E.D. Cal. May 22, 2020) (internal
17   citations omitted); see United States v. Partida, No. CR-17-08260-001-PCT-DGC, 2020
18   WL 3050705, at *6 (D. Ariz. June 8, 2020). The Court thus finds that Defendant has not
19   established extraordinary and compelling reasons for compassionate release under 18
20   U.S.C. § 3582(c).
21                                           CONCLUSION
22               For the reasons set forth above, the motion for compassionate release is denied
23   because Defendant has not demonstrated an extraordinary or compelling reason for his
24   release.
25   ///
26   ///
27   ///
28


                                                   -3-
      Case 3:15-cr-08126-GMS Document 81 Filed 01/27/21 Page 4 of 4



 1         IT   IS    THEREFORE          ORDERED    that   Defendant’s   Motion   for
 2   Compassionate Release (Doc. 78) is DENIED.
 3         Dated this 27th day of January, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
